Clinton, J.
Defendant entered a plea of guilty to a charge of auto theft and was sentenced to a term of 3 years in the Nebraska Penal and Correctional Complex. He appeals and asserts the sentence is. excessive. We conclude otherwise.
Defendant is 25 years of age. He is, by his own admission, a regular user of controlled substances. His past record indicates at least four jail terms and one term in the penitentiary of another state on a felony charge. At the time the plea of guilty was entered the State dismissed, apparently as part of a plea bargain, a charge of robbery.
It clearly appears that the trial court did not abuse its discretion.
Affirmed.